 1                                      MAGISTRATE JUDGE MICHELLE L. PETERSON
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. MJ19-344-MLP
 9                                                )
                     Plaintiff,                   )
10                                                )   MOTION TO FILE OVERLENGTH
                v.                                )   RESPONSE TO GOVERNMENT’S
11                                                )   MEMORANDUM IN SUPPORT OF
     PAIGE THOMPSON,                              )   MOTION FOR DETENTION
12                                                )
                     Defendant.                   )
13                                                )
14
15           Paige Thompson, by her attorney, Assistant Federal Public Defender

16   Mohammad Ali Hamoudi, respectfully requests permission to file a 22-page response to

17   the government’s memorandum in support of its motion for detention (Dkt. 13).

18           Ms. Thompson’s response addresses important legal and factual issues that need

19   to be briefed in detail for this Court’s consideration and for preservation of the record.

20   Counsel has condensed and focused the facts and issues to the best of his ability while

21   still providing the Court with a thorough explanation of the relevant facts and law. As a

22   result, the response cannot be adequately briefed within the 12-page limit of Local

23   Criminal Rule 12(b)(5).

24   //

25   //

26

          MOTION TO FILE OVERLENGTH RESPONSE TO                  FEDERAL PUBLIC DEFENDER
          GOVERNMENT’S MEMORANDUM IN SUPPORT OF                     1601 Fifth Avenue, Suite 700
          MOTION FOR DETENTION                                                Seattle, WA 98101
          (Paige Thompson; MJ19-344-MLP) - 1                                      (206) 553-1100
 1         Accordingly, counsel for Ms. Thompson seeks permission to file a 22-page
 2   response to the government’s memorandum.
 3         DATED this 20th day of August 2019.
 4                                          Respectfully submitted,
 5
                                            s/ Mohammad Ali Hamoudi
 6                                          Assistant Federal Public Defender
                                            Attorney for Paige A. Thompson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      MOTION TO FILE OVERLENGTH RESPONSE TO                 FEDERAL PUBLIC DEFENDER
      GOVERNMENT’S MEMORANDUM IN SUPPORT OF                    1601 Fifth Avenue, Suite 700
      MOTION FOR DETENTION                                               Seattle, WA 98101
      (Paige Thompson; MJ19-344-MLP) - 2                                     (206) 553-1100
 1                                 CERTIFICATE OF SERVICE
 2          I certify that on August 20, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                               s/ Suzie Strait
 6                                             Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       MOTION TO FILE OVERLENGTH RESPONSE TO                     FEDERAL PUBLIC DEFENDER
       GOVERNMENT’S MEMORANDUM IN SUPPORT OF                        1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                                   Seattle, WA 98101
       (Paige Thompson; MJ19-344-MLP) - 3                                         (206) 553-1100
